19 F.3d 31
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Dale MAURER Jr., Defendant-Appellant.
No. 92-30431.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 22, 1994.*Decided Feb. 28, 1994.

Before:  SCHROEDER, CANBY, and WIGGINS, Circuit Judges.


1
MEMORANDUM**


2
Dale Maurer appeals his conviction, which followed a bench trial, for conspiracy to possess and possession with intent to distribute marijuana, and carrying a firearm during and in relation to a drug trafficking crime in violation of 21 U.S.C. Secs. 841(a)(1), 846 and 924(c)(1).


3
Pursuant to  Anders v. California, 386 U.S. 738 (1967), Maurer's counsel filed a brief stating that he finds no meritorious issues for review.  Counsel also filed a motion to withdraw as counsel of record.  Our independent review of the record pursuant to  Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no issue for review.  Accordingly, the motion of counsel to withdraw is GRANTED and the district court's judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3